Citation Nr: 1138818	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had Reserve service from November 1985 to 1995, with active duty for training (ADT) from December 1985 to April 1986, and active duty (AD) from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a July 2011 videoconference hearing before the undersigned at the El Paso Veterans Benefits Office.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran's allergic rhinitis is due to any incident or event in active military service.

2.  The competent and probative evidence preponderates against a finding that the Veteran's chronic sinusitis is due to any incident or event in active military service.

3.  The competent and probative evidence preponderates against a finding that the Veteran's folliculitis is due to any incident or event in active military service.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Chronic sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  Folliculitis was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In August 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the August 2007 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the December 2007 rating decision, August 2008 SOC, and December 2008 and December 2009 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the El Paso VA Medical Center (VAMC), and the Veteran was afforded a VA examination in May 2008.  An addendum opinion was obtained in July 2008.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under the law, service-connected disability compensation may only be paid to a veteran of active service.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service."  The latter term includes AD; any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty for training (IADT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (c), (d).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Rhinitis

First, the Veteran contends that he has allergic rhinitis that is due to active military service.  Specifically, he states that he began to have watery eyes and sneezing at a 3-week summer camp (i.e., ADT) in Seoul, Korea in 1987.  In the alternative, he contends that it is related to exposure to chemicals and smoke while stationed in Southwest Asia from January to April 1991.  He said he did not seek treatment for this problem until after separation from active duty in December 1991.     

His November 1985 enlistment examination for the Army Reserve is negative for any complaints or symptoms of rhinitis.  At an October 1989 periodic examination, it was noted that he had "beefy throat," with an elongated uvula.  Possible diagnoses were noted as allergies versus smoker's throat.  

His April 1991 redeployment examination, conducted just after he returned from Southwest Asia (while on AD), does not document any complaints or symptoms of allergic rhinitis, nor does a subsequent September 1991 periodic examination.  Indeed, on the latter occasion, the Veteran checked "no" on the form where he could have indicated having hay fever, sinusitis, asthma, shortness of breath, chronic cough, and ear, nose, or throat trouble.  

In October 1994, the Veteran requested a physical profile for his breathing problems.  He was diagnosed with exertional asthma, and a limited-duty profile was issued.

Several years after his separation from the Reserve in 1995, the Veteran sought treatment at the VAMC for intermittent wheezing in August 1999.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Physical examination revealed no shortness of breath.  It does not appear that any diagnosis or treatment was rendered at the time, although he requested inhalers for difficulty breathing later that month.  

In September 2001, the Veteran requested albuterol and Flonase.  It was clinically noted that he had allergies, and although he had a history of asthma, he did not currently have asthma.  On examination, his lungs were clear.  

A diagnosis of allergic rhinitis was first documented in February 2002 at the VAMC.  A December 2004 note indicates the Veteran began having episodes of rhinitis with a stuffy nose and headache in 1997.  He had been treated with Flonase since 1999.  However, he stopped taking it a year prior because he said it gave him a headache.  He currently complained of a recurrent stuffy nose.  The doctor noted inflamed nasal mucosa with some pseudomembranous spot at the left nose.  A bilaterally stuffy nose was also noted.  The doctor assessed rhinitis.  

In May 2006, the Veteran had complaints of congestion with pressure in his ear, and on and off shortness of breath with wheezing.  Mild inflamed nasal mucosa was noted.  Lungs were clear on auscultation.  The doctor assessed rhinitis.  

A June 2007 VAMC note documents chronic rhinitis with a septal deviation.  Mild inflamed nasal mucosa with a septal deviation to the right was noted on examination.  
 
The Veteran was afforded a VA examination in May 2008.  He denied any problems with allergies prior to his deployment in the Persian Gulf.  He began coming to the VAMC in 1993 for allergies and was given antihistamines.  He had seasonal allergies, with symptoms including runny nose, sneezing, and lacrimation.  On examination, there were mildly erythematous turbinates, with no tenderness along the frontal or maxillary sinus regions.  There was 25 percent obstruction in the right nostril, and no obstruction in the left.  The examiner assessed seasonal allergic rhinitis.  

In July 2008, the VA examiner rendered an addendum report after having reviewed the Veteran's claims file.  He noted documentation of "beefy throat" in 1989 and asthma in 1994, as well as the Veteran's contention on his claim form that his rhinitis began in 1986.  Based on the documentation, the examiner opined that the diagnosis of seasonal allergic rhinitis began in 1986, but there was no diagnosis of allergic rhinitis while he was on AD from November 1990 to May 1991.  The diagnosis of allergies versus smoker's throat in 1989 was not consistent with allergic rhinitis without having other symptoms aside from findings of "beefy throat."  He thus opined that it is less likely than not that rhinitis was incurred while on active service.  

In November 2008, the Veteran sought treatment at the VAMC with complaints of a running, stuffy nose for several days, followed by a sore throat and coughing.  He had mild inflamed mucosa with a stuffy nose on the left side and post nasal dripping.  The doctor assessed rhinitis with post nasal dripping.  

VAMC notes from 2009 show treatment for asthma, and in January 2011, he was diagnosed with sleep apnea.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for allergic rhinitis.  

First, the competent evidence weighs against a finding that his allergic rhinitis is related to active service.  Indeed, the only competent medical opinion is unfavorable, and no other medical evidence of record suggests a relationship between rhinitis and active service.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current shortness of breath and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's shortness of breath, stuffy nose, and other symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's STRs document complaints of "beefy throat" in 1989, but the 2008 VA examiner stated that this finding was not consistent with allergic rhinitis without the presence of other symptoms.  He requested a physical profile for asthma in 1994, but that was for asthma and not rhinitis.  Following service, there was no documentation of complaints or treatment for ear, nose, or throat problems until 1999, and no documented diagnosis of rhinitis until 2002, 7 years after his separation from Reserve service.  A December 2004 VAMC note indicates that he began having episodes of rhinitis in 1997, 2 years after separation from Reserve service.  

Although he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for at least 6 years after active duty and 2 years after discharge from inactive Reserve service is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the allergic rhinitis to military service.  Indeed, the only competent nexus opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for allergic rhinitis, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Sinusitis

Next, the Veteran contends that he has sinusitis that is related to active service.  On his VA Form 21-526, submitted in July 2007, he stated that while he was stationed in Southwest Asia he received a blow to the face by a water hose, and it caused a septal deviation.  He said that, ever since then, he had experienced chronic headaches and difficulty breathing through his left nostril.  Later in the appeals process, he stated that he believed his sinusitis was related to exposure to chemicals and smoke while stationed in Southwest Asia.

His November 1985 enlistment examination report is negative for any complaints or manifestations of sinusitis, as is an October 1989 periodic examination report.  April and September1991 medical examination reports are also negative for any sinus problems.  As stated above, on the latter occasion, the Veteran checked "no" next to hay fever, sinusitis, asthma, shortness of breath, chronic cough, and ear, nose or throat trouble.  

In October 1994, the Veteran requested a physical profile for his breathing problems.  He was diagnosed with exertional asthma, and a profile was given.  There is no documentation of sinus problems.  

Following separation from service, in August 1999, the Veteran requested inhalers at the VAMC for difficulty breathing.  Again, no diagnosis of sinusitis was noted.  

In April 2006, the Veteran complained of a cough lasting 2 weeks, as well as nasal congestion, frontal headaches, and a sore throat.  He also stated that his ears were ringing and popping due to pressure.  He had chest soreness and sleep dyspnea with coughing spells.  He felt better after nebulizer treatment.  The doctor noted diminished breath sounds bilaterally.  The Veteran had positive maxillary sinus tenderness.  He was diagnosed with acute sinusitis and given medication, including an antibiotic and nebulizer.  

A June 2007 MRI showed chronic left maxillary sinusitis with a nasal septum deviation towards the left.  

At the May 2008 VA examination, described in part above, the Veteran reported treatment for sinusitis, but the examiner found no documentation of sinusitis.  There was no tenderness along the frontal or maxillary sinus regions.  There was 25 percent obstruction in the right nostril, and no obstruction in the left.  The examiner noted a CT scan from 2006 which showed chronic left maxillary sinusitis, and agreed with that assessment.  In his July addendum report, he noted that the September 1991 post-deployment examination report, as well as other examination reports from service, did not document sinusitis.  He also noted that the Veteran claimed the condition beginning in 1991.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for chronic sinusitis.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current stuffy nose and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's stuffy nose and other symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no manifestations or symptoms of sinusitis in active service.  Following service, there was no documentation of treatment for sinusitis until 2006, 11 years after separation from Reserve service, and 15 years after his separation from active duty.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for at least 11 years following any period of active service is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current sinusitis to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic sinusitis, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

3.  Folliculitis

Finally, the Veteran contends that he has a skin disorder that began during active service.  He testified at the 2011 Board hearing that he noticed skin irritation while he was stationed in Southwest Asia in January 1991.  He sought treatment at Fort Hood when he returned to the United States.  

His November 1985 enlistment examination report is negative for any manifestation of a skin disorder, as is an October 1989 periodic medical examination report.  In April 1991, after he returned from deployment in Southwest Asia, he complained of a rash on both arms.  He was diagnosed with folliculitis on the dorsal aspect of both forearms and given cream to apply.  The September 1991 periodic examination report does not document any ongoing skin problems.  

In May 1992, the Veteran complained of a rash on both arms since he came back from Saudi Arabia.  The doctor noted that the skin on both forearms looked dry and chapped, with some bumps.  He also had the condition on the back of his neck.  There were fine, light papules on the forearms.  He was diagnosed with tinea versicolor.  

After his separation from Reserve service, in August 1999, the Veteran sought treatment at the VAMC for a rash and peeling skin on both hands.  He said he had a history of this and sometimes also had blisters.  It does not appear that he received treatment or that a diagnosis was made at the time.

In September 2001 and February 2002, the Veteran again had complaints of peeling skin on both hands.  In May 2002, he saw a dermatologist at the VAMC.  He reported a rash on his hands and feet that had been present for a long time.  Physical examination revealed erythema and peeling of both plantar areas with extension to the toe webs, and the same problem on both hands.  The doctor assessed tinea pedis and tinea manus.  He was given oral medication.  

In December 2004, it was noted that the Veteran said he had had a rash at the lateral side of his hand since 1991 that was treated with cream.  However, he had stopped using the cream, and now the skin rash was returning.  On examination, he had a pigmented spot on the left cheek and at the knuckles.  Acanthosis nirican was noted at the neck base.  The doctor assessed melasma, and could not rule out an endocrine problem such as Addison's, iron deposit, or diabetes.  He also assessed tinea.  

In February 2005, the Veteran had a pigmented lesion on the left cheek that was diagnosed as melasma again.  

In April 2005, he was again seen by a dermatologist, who stated that the pigmentation on the left cheek and left side of the face was due to sun exposure.  He also had some psoriasiform eruption on his elbows, knees, and knuckles, and he had seborrhea of the scalp as well.  The doctor gave him tar shampoo and fluocinonide cream.  He was told to avoid sunshine as much as possible.  

At the May 2008 VA examination, the Veteran reported that he was treated for a skin condition while in the military.  This was noted to be folliculitis.  He was not seen again for the skin condition until May 2002, when he was seen by a dermatologist for tinea pedis and tinea manus.  He was given medication and there was improvement.  However, he reported that he still had recurrent problems involving the hands, elbows, and feet.  He also had erythema of the hands.  He was not receiving any current treatment for the condition.  

On physical examination, there was minimal involvement bilaterally, particularly on the palmar aspect, with mild drying involving less than 1 percent of each hand.  The percentage of exposed area was less than 2 percent.  In the feet, there was also minimal involvement with minimal dryness.  The percent of unexposed area was less than 1 percent in each foot.  Total body involvement was less than 4 percent.  The examiner assessed tinea pedis and manus, as well as folliculitis that was resolved.  In his July 2008 addendum report, the examiner summarized pertinent historical medical records and noted current examination findings of mild dryness in the hands and feet with no folliculitis.  The current diagnosis of tinea pedis/manus, first documented in 2002, was not associated with the diagnosis of folliculitis made during active service.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for folliculitis.  

First, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of folliculitis.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, the competent medical evidence is against a finding that the current skin disorder is related to that diagnosed in service.  Indeed, the only competent medical opinion is unfavorable in that regard.  

Finally, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current skin rash and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's skin rash is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show a diagnosis of folliculitis in 1991, and a diagnosis of tinea versicolor in 1992.  Following service, there was no documentation of treatment for a skin disorder until 1999, 4 years after separation from Reserve service, and 8 years after his release from active duty.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for at least 4 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current skin disorder to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for folliculitis, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for allergic rhinitis is denied.  

Service connection for chronic sinusitis is denied.

Service connection for folliculitis is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


